Exhibit 10.7
 
AMENDMENT 2 TO EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDMENT to Employment Agreement (this “Amendment”) is entered into
as of March 6, 2014, by and between ADVANCED PHOTONIX, INC., a Delaware
corporation (the “Company”), and STEVE WILLIAMSON (“Employee”).
 
Recitals
 
A.           Company and Employee are parties to that certain Employment
Agreement dated as of August 19, 2011 (as amended from time to time, the
“Employment Agreement”).
 
B.           Company has requested that Employee amend the Employment Agreement
and Employee has consented to the Amendment in accordance with the terms and
subject to the conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Employment Agreement.
 
2.           Amendments to Employment Agreement.  Section 3.1 of the Employment
Agreement is amended and restated in its entirety to read as follows:
 
“3.1.           Base Salary. In consideration of the services to be performed by
Employee during the Employment Period, the Company agrees to pay Employee a base
salary (“Base Salary”) at the rate of $210,000 per year payable in accordance
with the Company’s customary payroll practices as in effect from time to
time.  Base Salary will be reviewed no less frequently than annually, and may be
increased (but not decreased) in the sole discretion of the independent
directors of the Board or the Compensation Committee of the Board (the
“Committee”).  Notwithstanding the preceding, from the period commencing March
1, 2014 and ending May 31, 2014, the Base Salary payable pursuant to this
Section 3.1 shall be reduced by twenty-five percent (25%).”
 
3.           Limitation of Amendment.  Except as expressly provided herein, the
terms, covenants and conditions of the Employment Agreement shall remain
unamended and shall continue to be and shall remain in full force and effect in
accordance with their respective terms.  The terms set forth herein shall be
limited precisely as provided for herein to the provisions expressly referred to
herein and shall not be deemed an amendment or modification of or consent to any
other term or provision of the Employment Agreement, or otherwise prejudice any
right or remedy which either party may now have or may have in the future under
or in connection with the Employment Agreement.
 
4.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 

COMPANY     EMPLOYEE             ADVANCED PHOTONIX, INC.                  
By:
   
 
 
Name:         Richard Kurtz
   
 
 
Title:           Chief Executive Officer
   
Steve Williamson
 